DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on September 20, 2019.  Claims 1-9 are presently pending and are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), for India Patent Application No. IN201821035691, filed September 21, 2018, is acknowledged and accepted.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 20, 2019 is in compliance with the provisions of 37 CFT 1.97 and accordingly considered by the Examiner.

Allowance of the claims
The following is a statement of reasons for allowance of the claims.
With respect to the independent claims, the feature of marking the identified center of each of the plurality of unified segments as a seed of the corresponding unified segment; and identifying the free space by executing a convex expansion in the occupancy grid map, via the one or more hardware processors, comprising: creating a convex region around each seed: iteratively expanding the convex region within the corresponding unified segment, in all directions, till the edges of the convex region touch either an edge of the unified segment or an edge of the obstacle; and identifying area covered by all the convex regions in the occupancy grid map as the free space, when considered in light of other claimed features is novel and non-obvious, in view of the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the notice of references cited, which relate to path generation and object detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JAMES M MCPHERSON/Examiner, Art Unit 3669